Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the merchandise consists of I-IO equipment similar in all material respects to that the subject of United States v. Polk’s Model Craft Hobbies, Inc., et al. (47 C.C.P.A. 137, C.A.D. 746), the merchandise was held dutiable as follows; The items *445marked “A” at the appropriate rate of duty, depending upon the date of entry, or withdrawal from warehouse, under the provision in paragraph 397, as modified, for manufactures in chief value of base metal, not specially provided for, at a value of $2 per unit, and the items marked “B” at 13% percent ad valorem under the provision in paragraph 353, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for other metal articles having as an essential feature an electrical element or device, on the basis of the appraised per se unit value, less $2, as claimed.